Citation Nr: 1421563	
Decision Date: 05/13/14    Archive Date: 05/21/14

DOCKET NO.  09-12 905	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Louisville, Kentucky


THE ISSUE

Entitlement to service connection for a left arm and hand disability, including        as secondary to service-connected posttraumatic arthritis of the right shoulder and right elbow.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Jason A. Lyons, Counsel





INTRODUCTION

The Veteran had active military service from May 1979 to May 1981.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a December 2007 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Louisville, Kentucky.  The Board previously remanded this case in May 2012.

The appeal is again REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the Veteran if further action is required.


REMAND

In response to the Board's prior remand directive, the November 2012                         VA Compensation and Pension examiner did not properly address the question of whether the Veteran's claimed left arm and hand condition was chronically aggravated due to service-connected right upper extremity disability, and not merely whether it was initially incurred due to the same.  See 38 C.F.R. § 3.310(b) (2013).  Therefore, a supplemental opinion must be obtained regarding this dispositive issue.  See Stegall v. West, 11 Vet. App. 268 (1998) (a remand confers upon the claimant, as a matter of law, the right to compliance with the remand directives).

In the interim, the Veteran's most recent VA outpatient records should be obtained, and an attempt made to acquire records in connection with a prior claim for disability benefits from the Social Security Administration (SSA). 

Accordingly, the case is REMANDED for the following action:

1. Obtain the Veteran's VA outpatient treatment records dated since May 2012.  Then associate all records obtained with the claims file, or in the alternative associate copies with the Veteran's "Virtual VA" electronic claims folder.

2. Obtain copies of the SSA administrative decision on a claim for benefits with that agency, along with all medical records underlying that determination.  Then associate all documents received with the claims file.

3. Return the claims folder to the VA examiner who conducted the VA examination of November 2012, and request a supplemental opinion. 

The examiner should provide an opinion as to whether it is at least as likely as not (50 percent or greater probability) that the Veteran's present left arm and hand condition was either caused by or permanently aggravated due to overuse/overcompensation associated with service-connected posttraumatic arthritis of the right shoulder and right elbow.  The examiner is requested to expressly consider the potential basis of recovery of chronic aggravation of a nonservice-connected disorder by service-connected disability (see 38 C.F.R. § 3.303(b)), in addition to initial causation as the basis for establishing secondary service connection. 

All findings, conclusions, and opinions must be supported by a clear rationale.

If the November 2012 examiner is not available, schedule the Veteran for an examination by another physician.        The examination should addresses the inquiries set forth above.

4. Thereafter, review the claims file to ensure that the foregoing requested development has been completed.              In particular, review the VA examination addendum report to ensure that it is responsive to and in compliance with the directives of this remand, and if not, implement corrective procedures.  Stegall, supra. 

5. Finally, readjudicate the claim on appeal, based upon all additional evidence received.  If the benefit sought on appeal is not granted, the Veteran and his representative should be furnished with a Supplemental Statement of the Case (SSOC) and afforded an opportunity to respond before the file is returned to the Board for further appellate consideration.

The Veteran has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).



_________________________________________________
P.M. DILORENZO
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2013).

